Citation Nr: 0825280	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an ependymoma 
(malignant tumor) at C5 as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to February 
1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim for service connection for 
an ependymoma at C5, claimed as a tumor of the spinal cord, 
as a result of exposure to ionizing radiation.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
service while participating in Operation REDWING conducted at 
the Pacific Proving Ground in 1956.  

2.  The Defense Threat Reduction Agency (DTRA) estimated that 
during Operation REDWING the veteran was exposed to a mean 
total external dose of 0.7 rem, an upper bound dose of 1.0 
rem, an internal committed dose to the spinal cord of 0.005 
rem, and an upper bound committed dose to the spinal cord of 
0.05 rem.

3.  An ependymoma at C5 was diagnosed and surgically removed 
in June 2001.  

4.  In March 2003, the Chief Public Health and Environmental 
Hazards Officer, after reviewing the claims file, opined that 
it was unlikely the veteran's ependymoma at C5 can be 
attributed to exposure to ionizing radiation.

5.  But a private neurologist, after reviewing the dose 
estimate provided by the DTRA, concluded otherwise - 
indicating the veteran's ependymoma at C5 was most likely 
related to ionizing radiation exposure in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
ependymoma at C5 was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in 2001 a tumor was discovered in the 
veteran's cervical spine.  It was diagnosed as an ependymoma 
at C5 and surgically removed in June 2001.  He claims the 
tumor developed as a result of his exposure to ionizing 
radiation while on active duty in the military.  For the 
reasons and bases set forth below, the Board agrees and finds 
the evidence supports his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways:  
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service", 
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary of 
VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).

This third route is essentially just another way of showing 
direct service connection but with certain added assistance 
by the Secretary of VA in developing the facts pertinent to 
the claim. 

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).

In this case, the record confirms the veteran participated in 
Operation REDWING, which was an atomic test series performed 
between May 5, 1956, and August 6, 1956.  Since this is 
radiation-risk activity, he was clearly exposed to radiation 
while on active duty.

The Board notes, however, that the first method of 
establishing service connection is not available to the 
veteran, as an ependymoma located in the cervical spine is 
not a disease listed under 38 U.S.C. § 1112(c) and 38 C.F.R. 
§ 3.309.  But since an ependymoma is listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311(b), service connection may 
be established on a direct basis with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311.  

For a claimant to fall initially within the purview of § 
3.311, he or she must satisfy four criteria:  (1) The 
presence of a radiogenic disease must be "established"; 
(2) the person to whom the regulation is to apply must have 
had "service"; (3) the radiogenic disease must not have 
been one covered as presumptively service connected under § 
3.307 and § 3.309 (otherwise the claimant would be entitled 
to presumptive service connection) and must have been 
manifested within the applicable presumptive period under § 
3.311(b)(5); and (4) the claimant must contend that the 
radiogenic disease was the result of exposure to ionizing 
radiation in service.  See 50 Fed. Reg. at 15,851 ("if these 
minimum criteria are met, further consideration of the claim 
under proposed § 3.311(b) will be accorded").

When these four criteria are satisfied, as they have been in 
the instant case, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service, and then, dependent upon the result 
of that assessment, a further obligation to fulfill other 
developmental and procedural steps.  The regulation does not 
make clear what the "assessment" contemplates except to 
state that "a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service."  § 
3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c); see 
Wandel v West, 11 Vet. App. 200, 204-05 (1998).  When such a 
claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

In this case, pursuant to 38 C.F.R. § 3.311, the DTRA 
estimated that during his participation in Operation REDWING 
the veteran was exposed to a mean total external dose of 0.7 
rem, an upper bound dose of 1.0 rem, an internal committed 
dose to the spinal cord of 0.005 rem, and an upper bound 
committed dose to the spinal cord of 0.05 rem.  After 
reviewing this data, the Under Secretary of Health determined 
that "[i]t is unlikely that the veteran's ependymoma of his 
spinal cord can be attributed to exposure to ionizing 
radiation in service."  In reaching this conclusion, she 
noted the "Interactive Radioepidemiological Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH) (which is available on the Internet [ . . . ] was 
utilized to estimate the likelihood that exposure to ionizing 
radiation was responsible for the neoplasm."  She then 
concluded that, "[i]n accordance with guidance on using the 
NIOSH IREP, the cancer model for nervous system was utilized.  
The computer software calculated a 99-percentile value for 
the probability for causation of 0.76%."  In a December 2005 
report, the Under Secretary for Benefits concurred with the 
Under Secretary of Health's opinion.

Thus, the opinions by the Under Secretary of Health and the 
Under Secretary for Benefits provide evidence against the 
veteran's claim that his ependymoma at C5 was caused by 
exposure to ionizing radiation in service.  But in addition 
to these unfavorable opinions, two neurologists disagreed and 
concluded the veteran's ependymoma at C5 was indeed caused by 
his exposure to ionizing radiation in service.  In February 
2004, a VA neurologist reviewed the claims file, as it 
existed at that time, and examined the veteran.  The examiner 
then listed the following diagnoses:  (1) "History of 
exposure to radiation in military service in Marshall 
Islands; (2) Spinal cord tumor intramedullary around the 
center of the spinal cord and canal subsequently diagnosed as 
ependymoma at cervical five vertebral level; (3) No evidence 
of brain tumor on MRI examination; (4) No evidence of bone 
tumor on bone x-rays of the lumbar spine or cervical spine."  
The examiner then opined that "[i]t is still likely that 
spinal cord tumor was probably due to radiation exposure."

This opinion clearly supports the veteran's claim.  But a 
major flaw with this opinion is that the dose estimates 
provided by the DTRA were not available and therefore not 
reviewed by the evaluating neurologist.  Although the failure 
of the neurologist to review this important data limits its 
probative value somewhat, this opinion nevertheless provides 
some evidence in support of the veteran's claim.  In other 
words, although the neurologist did not review the dose 
estimate data, he is nevertheless still competent to 
attribute the veteran's ependymoma at C5 to ionizing 
radiation exposure in service, which has been confirmed.  The 
fact that he was not able to review this data merely limits 
the probative value of his opinion, not totally eradicates 
its' competency.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

But, in any event, in August 2005 A.H., M.D., a private 
neurologist, did review the dose estimates and came to the 
same conclusion that the veteran's ependymoma at C5 was 
caused by exposure to ionizing radiation in service.  In 
reaching this conclusion, Dr. A. H. explained that the 
veteran "was heavily clothed except that he had a bare area 
from his hat to his shirt collar and was required to come 
topside of the USS Estes for each of 6 hydrogen bomb 
detonations.  In each instance the sailors and other 
personnel above deck were told to sit down, bend forward, 
put their arms on their knees and place their head on their 
arms, thereby exposing the nape of the neck which is 
precisely where his cancer arose."  Dr. A.H. also noted that 
"[e]very individual is unique on their vulnerability to the 
exposure of carcinogens.  This is one of the obvious reasons 
for the presumption that exposure to irradiation, causation 
must fall in favor of the injured veteran."  Since Dr. A.H. 
based his opinion on the dose-estimate data provided by the 
DTRA, it provides highly probative evidence in support of the 
veteran's claim.

In light of the veteran's exposure to ionizing radiation in 
service, the medical evidence both for and against the claim 
that his ependymoma at C5 is related to that exposure (based 
on a review of dose estimates provided by the DTRA), the 
issue of whether the in-service ionizing radiation exposure 
ultimately caused this tumor is in relative equipoise, i.e., 
about evenly balanced for and against his claim.  In these 
situations, he is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in his favor, 
the Board finds that his ependymoma at C5 is attributable to 
his military service - and, in particular, to his exposure 
to ionizing radiation.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The Board, therefore, must 
grant the claim for service connection for ependymoma at C5.

In light of the favorable outcome, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. § 5100 and 38 C.F.R. § 5.159, et 
seq.  This is because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).


ORDER

The claim for service connection for an ependymoma at C5 is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


